Citation Nr: 0834322	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  03-27 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for peripheral 
neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1970 to 
February 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  In November 2006, the Board remanded the 
veteran's claim for additional development.


FINDINGS OF FACT

1.  By an April 1998 rating decision, the RO denied a claim 
of service connection for peripheral neuropathy.

2.  Evidence received since the RO's April 1998 rating 
decision, by itself or when considered with previous evidence 
of record, is not so significant that it must be considered 
in order to fairly decide the merits of the veteran's claim 
of service connection for peripheral neuropathy.


CONCLUSIONS OF LAW

1.  The April 1998 RO decision, which denied the veteran's 
claim of service connection for peripheral neuropathy, is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (1998).

2.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for peripheral 
neuropathy has not been received.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the petition to reopen the 
claim of service connection for peripheral neuropathy has 
been accomplished.  Through a November 2006 notice letter, 
the veteran and his representative were notified of the 
information and evidence needed to substantiate the 
underlying claim of service connection.  The letter notified 
the veteran that his claim of service connection for 
peripheral neuropathy was previously denied by an April 1988 
decision.  The definition of the previous version of new and 
material evidence was provided.  The veteran was told that 
new and material evidence was needed to reopen the previously 
denied claim and that the new evidence had to pertain to the 
reason the claim was previously denied.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The Board also finds that the November 2006 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the veteran was 
notified that VA was responsible for obtaining relevant 
records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his claimed 
disability.

By the November 2006 notice letter, the veteran was also 
provided with the general criteria for assigning disability 
ratings and effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the 
complete notice was not provided until after the RO initially 
adjudicated the veteran's claim, the claim was properly re-
adjudicated in November 2007, which followed the adequate 
notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 
(2006).  Consequently, a remand of the peripheral neuropathy 
claim for further notification of how to substantiate the 
claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical and personnel 
records were already associated with the claims file.  
Treatment records and examination reports have been obtained 
from the VA Medical Centers (VAMCs) in:  Iowa City, Iowa; 
Omaha, Nebraska; and Madison and Milwaukee, Wisconsin.  
Records from multiple private treatment providers identified 
by the veteran have also been obtained.  Additionally, 
records were requested and obtained from the Social Security 
Administration (SSA).  Thus, VA has properly assisted the 
veteran in obtaining any relevant evidence.

Although a VA examination was not provided in connection with 
the veteran's petition to reopen a claim of service 
connection for peripheral neuropathy, the duty to provide an 
examination does not apply to a claim to reopen a finally 
adjudicated claim without the submission or receipt of new 
and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  As 
discussed in detail in the analysis section, the claim has 
not been reopened; thus, an examination is not required.

II. Analysis

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

If a veteran was exposed to an "herbicide agent" during 
active military, naval, or air service, certain diseases, 
such as acute and subacute peripheral neuropathy, are 
presumed to be service connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met, even though there is no 
record of the disease during service, provided that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  38 U.S.C.A. § 1116(a) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.309(e) (2007).  (In this context, the 
term "herbicide agent" is defined as a chemical in an 
herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam during the 
period beginning on January 9, 1962 and ending on May 7, 
1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i) 
(2007).)

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, is presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to the contrary.  
38 C.F.R. § 3.307(a)(6)(iii) (2007).  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  Id.

Regardless of whether a claimed disability is recognized 
under 38 U.S.C.A. § 1116, pertaining to herbicide agent 
exposure presumptive diseases, a veteran is not precluded 
from presenting evidence that a claimed disability was due to 
or the result of herbicide exposure.  Combee v. Brown, 
34 F.3d 1039, 1044-45 (Fed. Cir. 1994).

The veteran asserts that he was exposed to herbicide agents 
such as Agent Orange during his service in Vietnam.  He 
believes that the effects of Agent Orange led to the 
development of peripheral neuropathy of all four extremities.  
Thus, he contends that service connection is warranted.

The veteran originally filed a claim of service connection 
for residuals of Agent Orange exposure, to include peripheral 
neuropathy, in May 1988.  In October 1988, the claim was 
denied by the RO.  The veteran filed a similar claim in June 
1993.  The RO denied a claim of service connection for 
peripheral neuropathy in March 1994.  In February 1997, the 
veteran filed another claim of service connection for 
peripheral neuropathy secondary to Agent Orange exposure.  By 
February 1998 and April 1998 rating decisions, the RO denied 
the claim.  The veteran was notified of the latter decision 
in April 1998.  The veteran did not appeal the decision and 
it became final based on the evidence then of record.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1998).  In June 2000, the veteran petitioned to reopen the 
claim of service connection for peripheral neuropathy.

The Board finds that the service connection claim on appeal 
is indeed subject to the finality of the previous decisions 
because it constitutes a claim for a disability that is 
identical to the disability that was addressed in the prior 
decisions.  Cf. Boggs v. Peake, 520 F.3d 1330 (Fed Cir. 2008) 
(holding that claims for disabilities based upon distinctly 
diagnosed diseases or injuries, such as conductive hearing 
loss and sensorineural hearing loss, must be considered 
separate and distinct claims).

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001); see also Hodge v. West, 
155 F.3rd 1356 (Fed. Cir. 1998).  The Board notes that 
38 C.F.R. § 3.156, which defined new and material evidence, 
was revised, effective August 29, 2001.  66 Fed. Reg. 45,620-
30 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.156(a) (2007)).  It was revised again, effective October 
6, 2006.  71 Fed. Reg. 52455-57 (Sept. 6, 2006).  Given the 
date of claim culminating in the instant appeal-June 2000-
the Board will apply the version of 38 C.F.R. § 3.156(a) in 
effect prior to August 29, 2001; that version appears in the 
2001 edition of Title 38 of the Code of Federal Regulations.

38 C.F.R. § 3.156(a) (2001) provides that new and material 
evidence is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of a previously denied 
claim.

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  New evidence is that which was not of 
record at the time of the last final disallowance (on any 
basis) of the claim, and is not merely cumulative of other 
evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  For purposes of the new and material analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-13 (1992).

Furthermore, the Board must determine whether new and 
material evidence has been presented before it can reopen a 
claim to re-adjudicate the issue going to the merits.  The 
issue of reopening a claim goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim 
de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  In other words, the Board is required to first 
consider whether new and material evidence is presented 
before the merits of a claim can be considered.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The evidence of record at the time of the April 1998 RO 
decision included:  the service medical and personnel 
records; VA treatment records and examination report from the 
Iowa City, Madison, and Milwaukee VAMCs, dated from June 1973 
to December 1997; treatment records from Kenosha Hospital and 
Medical Center, dated from October 1983 to January 1988; 
treatment records from St. Catherine's Hospital and Medical 
Center, dated from July 1984 to August 1984; treatment 
records from Veterans Memorial Hospital, dated from September 
1995 to March 1997; treatment records from T.G.M., M.D., 
dated from October 1994 to August 1997; a letter from S.J.B., 
M.D., dated in May 1997; a report from the Wisconsin 
Department of Transportation, dated in May 1993; a report 
from R.E.P, M.D., dated in June 1995; and statements from the 
veteran, his wife, and his representative.

The evidence previously of record showed that the veteran 
served in the Republic of Vietnam from September 1970 to 
September 1971.  Because there was no affirmative evidence to 
the contrary, he was presumed to have been exposed to 
herbicide agents such as Agent Orange during his active 
military service.

The veteran's service medical records were negative for a 
diagnosis of peripheral neuropathy and his separation 
examination was normal.  In June 1973, the veteran underwent 
VA examination less than one year after his separation from 
service.  Although the examination primarily focused on the 
veteran's digestive system, the neurological system was 
listed as normal.

Complaints concerning the veteran's extremities were noted 
throughout the VA and private medical records previously of 
record.  The veteran had symptoms of pain, weakness, and 
numbness in all four extremities.  The several medical 
providers variously diagnosed the veteran with peripheral 
emboli, carpal tunnel syndrome, radiculopathy, and peripheral 
neuropathy.  Although there was no definitive diagnosis, the 
veteran did carry a diagnosis of peripheral neuropathy prior 
to the last final denial of his claim.

The earliest documented post-service medical evidence of 
symptoms involving the extremities was in 1984.  Records from 
St. Catherine's Hospital and Medical Center showed that the 
veteran had endocarditis and peripheral emboli in the lower 
extremities.  He had an aortic valve replacement.  There was 
no reference to the veteran's military service during the 
treatment for those conditions.  Carpal tunnel syndrome was 
evidenced as early as 1987 in the evidence previously of 
record.  That disability was not related to the veteran's 
military service.

As early as 1988, cervical radiculopathy was diagnosed 
through VA.  Lumbar radicular symptoms were also noted in 
subsequent VA treatment records.  The radicular symptoms of 
either the cervical or lumbar spine were never related to the 
veteran's military service.  In September 1995, Dr. R.E.P. 
diagnosed the veteran with peripheral neuropathy and found 
that the disability was probably related to a cerebrovascular 
accident as a result of the blood clots after the veteran's 
aortic valve replacement.

In denying the claim of service connection for peripheral 
neuropathy in the most recent prior decision, the RO 
acknowledged that the veteran had a current disability.  The 
RO also conceded that the veteran was exposed to herbicide 
agents in light of his Vietnam service.  Nevertheless, the RO 
found that service connection was not warranted on a direct 
basis or on a presumptive basis involving herbicide exposure.  
Service connection was not warranted on a direct basis 
because there was no medical nexus evidence of record that 
attributed the veteran's peripheral neuropathy to his 
military service.  See 38 C.F.R. § 3.303.  Additionally, 
because the evidence did not show that subacute or acute 
peripheral neuropathy manifested itself to a compensable 
level within one year of the last date that the veteran was 
exposed to herbicide agents, as required by the regulations, 
service connection was not warranted on a presumptive basis.  
See 38 C.F.R. §§ 3.307, 3.309.

Consequently, in order for the claim to be reopened, new and 
material evidence could be received that pertains to the 
nexus element of a service connection claim; that is, medical 
evidence indicating that the veteran's peripheral neuropathy 
is related to active military service.  Alternatively, new 
and material evidence could be received that relates to 
subacute or acute peripheral neuropathy manifesting itself to 
a compensable degree by September 1972.

Evidence added to the record since the April 1998 decision 
includes:  VA treatment records and examination reports from 
the Iowa City, Milwaukee, and Omaha VAMCs, dated from January 
1995 to November 2007; treatment records from Family Practice 
Clinic of Wauken, dated from May 1997 to July 1999; treatment 
records from Kenosha Hospital and Medical Center, dated from 
October 1984 to January 1988; treatment records from 
St. Catherine's Hospital and Medical Center, dated from April 
1984 to June 1988; treatment records from St. Luke's 
Hospital, dated in August 1987; treatment records from 
Veterans Memorial Hospital, dated from September 1995 to 
March 1999; treatment records from Dr. T.G.M., dated from 
October 1994 to February 2003; and statements from the 
veteran and his representative.  This new evidence includes 
the records procured from SSA.

A substantial amount of new evidence has been received since 
the April 1998 decision.  The new private treatment records 
generally contain the same information as the private 
treatment records previously of record.  The records document 
that the veteran first had symptoms involving his lower 
extremities at the time of the aortic valve replacement in 
1984.  The records show subsequent treatment for pain, 
weakness, and numbness of all four extremities, variously 
diagnosed as peripheral emboli, carpal tunnel syndrome, 
radiculopathy, and peripheral neuropathy.  None of the 
private medical providers linked the veteran's peripheral 
neuropathy to his military service.  Additionally, the new 
evidence was not from the time period near the date of the 
veteran's separation from active service.  Thus, the evidence 
did not document symptoms of peripheral neuropathy at a date 
earlier than what was already known.

The new VA medical records documented regular treatment of 
various medical problems through November 2007.  The veteran 
carried a diagnosis of chronic peripheral neuropathy with VA 
as recently as 2007.  Similar to the private medical 
providers, no VA medical provider indicated that the 
veteran's peripheral neuropathy was attributable to his 
military service.  The VA records did not date back to the 
time period near the date of the veteran's separation from 
active service, as well.

In consideration of the additional evidence received since 
the prior April 1998 final decision, the Board finds that new 
and material evidence sufficient to reopen the previously 
denied claim of service connection for peripheral neuropathy 
has not been received.  Evidence relating to a post-service 
diagnosis of peripheral neuropathy, as well as treatment for 
related symptoms, was of record and considered in the most 
recent prior decision.  The additional VA treatment records 
and private treatment records that pertain to peripheral 
neuropathy do not suggest that the veteran's disability is 
related to his military service.  The veteran's own 
contentions that his peripheral neuropathy is related to his 
military service were also previously considered.  The Board 
points out that the veteran's continued assertion that he was 
exposed to Agent Orange was acknowledged by the RO when the 
claim was previously adjudicated.

Here, much of the additional evidence is new, in the sense 
that it was not previously before VA decision makers.  
However, absent medical nexus evidence that attributes the 
veteran's peripheral neuropathy to his active military 
service, and absent evidence that relates to subacute or 
acute peripheral neuropathy manifesting itself to a 
compensable degree by September 1972, the new evidence is not 
material.  That is, by itself or in connection with the 
evidence previously assembled, the new evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the veteran's 
claim of service connection for peripheral neuropathy is not 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2001).


	(CONTINUED ON NEXT PAGE)




ORDER

The petition to reopen a claim of service connection for 
peripheral neuropathy is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


